DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 23, 2021 has been entered.
Claim 1 is cancelled and claims 2-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the recitation “a contact area of the major surface of each of the thermal interface segments is less than or substantially equal to the Hertzian contact area” is 
Regarding claim 11, the recitation “a contact area of the major surface of each of the thermal interface segments is less than or substantially equal to the Hertzian contact area” is indefinite, since claim 10 recites “each of the thermal interface segments comprises a major surface that is curved with an arc width less than a width of a Hertzian contact area” in lines 9-10

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balchaitis (3,152,217).
Regarding claim 7, Balchaitis discloses an apparatus 24 comprising:
multiple thermal interface segments 33 collectively forming a discontinuous thermal interface configured to contact a curved surface of an object 10, the discontinuous thermal interface configured to receive thermal energy from the curved surface of the object 10;
an unlabeled base; and 
multiple flexures (a section of the thermal interface segments 33 immediately extending from the base) coupling the thermal interface segments 33 to the base, the flexures inherently providing radial and torsional compliance for the thermal interface segments 33 depending on the object 10;

The recitation “wherein each of the thermal interface segments comprises a major surface that is curved with an arc width less than a width of a Hertzian contact area defined partially by the curved surface of the object” has not been considered, since the “object” is not positively claimed.  Similarly, the recitation “wherein the curved major surface of each of the thermal interface segments is configured to register with the curved surface of the object and has a specified area that is based on a Hertzian contact area” has not been considered.
	Regarding claim 2, the claim has not been considered, since the “object” is not positively claimed.
	Regarding claim 6, Figures 1-3 disclose a thermal gap pad 22 configured to be compressed between the thermal interface segments 33 and the object 10.
	Regarding claim 8, Figures 1-3 disclose a heat transfer mechanism 22 configured to provide thermal energy to the thermal interface segments 33.

Claims 2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goiffon et al. (4,400,858).
Regarding claim 7, Figures 2-3 disclose an apparatus 54 comprising:
multiple thermal interface segments 58, 62 collectively forming a discontinuous thermal interface configured to contact a curved surface of an object 48, the discontinuous thermal interface configured to transfer thermal energy from the curved surface of the object 48;
a base 56, 60; and 

wherein each of the thermal interface segments 58, 62 comprises a major surface (outer  surface) that is curved with an arc width.
The recitation “wherein each of the thermal interface segments comprises a major surface that is curved with an arc width less than a width of a Hertzian contact area defined partially by the curved surface of the object” has not been considered, since the “object” is not positively claimed.  Similarly, the recitation “wherein the curved major surface of each of the thermal interface segments is configured to register with the curved surface of the object and has a specified area that is based on a Hertzian contact area” has not been considered.
	Regarding claim 2, the claim has not been considered, since the “object” is not positively claimed.
Regarding claim 5, Figures 2-3 disclose the major surface of each of the thermal interface segments 58, 62 comprises an outer major surface; and the thermal interface segments 58, 62 are configured to expand to register the outer major surfaces of the thermal interface segments 58, 62 against the curved surface of the object 48.
	Regarding claim 8, Figure 2 discloses a heat transfer mechanism 52 configured to provide thermal energy to the thermal interface segments 58, 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balchaitis (3,152,217) or Goiffon et al. (4,400,858) in view of Barcus (4,244,098).
	Balchaitis or Goiffon et al. discloses all the claimed limitations except one or more clamps configured to apply inward pressure onto the outer major surfaces.
Barcus (Figure 2) discloses an apparatus comprising:
	multiple thermal interface segments 22 collectively forming a discontinuous thermal interface configured to contact a curved surface of an object 10, the discontinuous thermal interface configured to receive thermal energy from the curved surface of the object 10;
	wherein each of the thermal interface segments 22 comprises a major surface (inner surface) that is curved with an arc width,
the major surface of each of the thermal interface segments 22 comprises an inner major surface and an outer major surface; and further comprises one or more clamps configured to apply inward pressure onto the outer major surfaces for the purpose of improving contact for heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in A one or more clamps configured to apply inward pressure 
Regarding claim 4, Figures 2-3 of Barcus disclose each of the one or more clamps 26 is configured to apply a preload onto the thermal interface segments 2; and each of the one or more clamps 22 is spring-loaded (i.e. biased by the angled middle section) in order to reduce or minimize a change in the preload over a range of temperatures in which the apparatus operates.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Balchaitis (3,152,217) or Goiffon et al. (4,400,858) in view of Hughes et al (5,197,539).
	The device of Balchaitis or Goiffon et al. lacks each of the thermal interface segments comprises multiple fins positioned within an internal cavity of the thermal interface segment.
	Hughes et al (Figure 9) discloses heat transfer mechanism 126 configured to provide or
remove thermal energy comprising a segment having multiple fins 180, 182 positioned within an
internal cavity of the segment for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having
ordinary skill in the art to employ in Balchaitis or Goiffon et al. each segment having multiple fins positioned within an internal cavity of the segment for the purpose of improving heat transfer as recognized by Hughes et al.

Allowable Subject Matter
Claims 10 and 12-22 are allowed.


Response to Arguments

The rejections in view of Barcus (4,244,098) and Wiemer et al (WO 2005/106366) are withdrawn in light of the claim amendments.
Regarding the rejection of claim 7, consistent with the Board decision, the “object” of claims 1-9 is not positively recited.  Therefore, depending on the object to be employed in combination with the device of Balchaitis or Goiffon et al., the “multiple flexures coupling the thermal interface segments to the base … inherently providing radial and torsional compliance for the thermal interface segments.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LEONARD R LEO/Primary Examiner, Art Unit 3763